Sergeant, J.
The person in whose hands this claim was attached, held the moneys in his official capacity as treasurer of the board of school directors, in common with other money, to be applied towards the payment of teachers, according to the rules and regulations of the acts of Assembly for the maintenance of public schools, and not as a private debt due from him to the defendants. His situation does not appear to us to be distinguished from that of a sheriff or prothonotary,. who has money in his hands as a public officer; and it has been determined that these are not liable to the process of attachment. Great public inconvenience would ensue, if money could be thus arrested in the hands of officers, and they be made liable to all the delay, embarrassment, and trouble that would ensue, from being stopped in the routine of their business, compelled to appear in court, employ counsel, and answer interrogatories, as well as take care that the proceedings are regularly carried on, and bail to return duly given. If a precedent of this kind were set, there seems no reason why the state or county treasurers, or other fiscal officers of the Commonwealth, or of municipal bodies, may not be subjected to the levying of attachments, which has never been attempted nor supposed to come within the attachment law. We do not, therefore, think this is such a debt as is contemplated by that law.
The judgment is affirmed.